169 Ga. App. 626 (1984)
314 S.E.2d 678
LEAVELL et al.
v.
BANK OF COMMERCE.
67120.
Court of Appeals of Georgia.
Decided January 31, 1984.
David S. Marotte, for appellants.
Hansell L. Smith, for appellee.
SOGNIER, Judge.
The Bank of Commerce (the Bank) sued Max and Henrietta Leavell on a note. Liability on the note was admitted and the two issues at the non-jury trial were interest and attorney fees. Following a judgment favorable to the Bank, the Leavells appeal.
1. Appellants contend that the trial court erred in awarding interest at the contract rate of 20% until the date of trial. There was no error. Hartsfield Co. v. Demos, 174 Ga. 43, 44-45 (162 SE 138) (1931).
2. Appellants contend that the trial court erred by failing to apply Tennessee law to the issue of attorney fees and by awarding attorney fees. Appellants executed the note in Tennessee and used the proceeds to buy land in Georgia. The note provided for payment of "reasonable expenses of collection, legal or otherwise. . ." in the event of default. The trial court admitted appellant's evidence of Tennessee case law on attorney fees, as well as testimony by an expert witness for appellee as to the law in Tennessee concerning attorney fees. The trial court ultimately awarded attorney fees according to OCGA § 13-1-11 (a)(2) (Code Ann. § 20-506), which sets forth percentages of the principal and interest to be awarded where the note provides for reasonable attorney fees without specifying any specific percent.
Appellants did not offer into evidence any Tennessee statute on this question, and appellee's expert witness testified that there was no Tennessee statute setting forth percentages to be deemed "reasonable" attorney fees. Thus, the common law governs the case, and this being so, it must be the common law as interpreted by the courts of Georgia and not of Tennessee. Aetna Life Ins. Co. v. Evans, 56 Ga. App. 336, 337 (3) (192 SE 483) (1937). See Motz v. Alropa *627 Corp., 192 Ga. 176 (1) (15 SE2d 237) (1941); Gorman v. Griffin, 70 Ga. App. 585 (2) (28 SE2d 897) (1944). As Georgia has codified its common law on the subject, the trial court did not err in applying OCGA § 13-1-11 (a)(2) (Code Ann. § 20-506) and awarding attorney fees according to its provisions.
Judgment affirmed. Quillian, P. J., and Pope, J., concur.